PER CURIAM.
The Easterlings appeal a final summary judgment in which the trial court ruled as a matter of law that a five-foot easement was not available for the Easterlings’ use. The easement in question was reserved on the subdivision plat and dedicated as follows:
[F]or the City, the County and the general public, easements of 5' along the rear and sides of all lot lines for underground and overhead utilities, surface drainage and for any purpose consistent with good practice for the development of this property.
In granting final summary judgment against the Easterlings, the trial judge ruled that this easement was “customary for providing utilities to the abutting lots and that extending the use of the easement to provide water or electric service across or along the side of Lot 7 to the boat slips would expand the intended use.”
A trial court’s order granting summary judgment is entitled to the presumption of correctness only if the record supports the ruling. See Watson v. Hahn, 664 So.2d 1083 (Fla. 5th DCA 1995). The record here contains no factual basis for the court’s ruling regarding the intended use of the easement. Accordingly, we reverse the summary judgment that ruled the easement was not available for utility lines to the Easter-lings’ boat slip and remand for further proceedings.
Reversed and remanded.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.